ACCEPTED
                                                                                          03-15-00505-CV
                                                                                                  7740929
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                    11/9/2015 11:40:00 AM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                                No. 03-15-00368-CV

                                      IN THE                 FILED IN
                            THIRD COURT OF APPEALS    3rd COURT OF APPEALS
                                                           AUSTIN, TEXAS
                                AUSTIN, TEXAS         11/9/2015 11:40:00 AM
                                                          JEFFREY D. KYLE
                 _______________________________________       Clerk


                                  Laura Pressley,
                                                           Appellant,

                                          v.

                              Gregorio “Greg” Casar,
                                                           Appellee.
                 _______________________________________

                                No. 03-15-00505-CV

                                   David Rogers,
                                                           Appellant,
                                          v.

                              Gregorio “Greg” Casar,
                                                           Appellee.
                 _______________________________________

                     UNOPPOSED MOTION TO EXTEND TIME
                         TO FILE APPELLEE’S BRIEFS

                 _______________________________________

TO THE HONORABLE THIRD COURT OF APPEALS:

      On September 25, 2015, the Court granted Appellee Gregorio “Greg” Casar’s

Unopposed Motion to Consolidate and Reset Briefing Deadlines. Accordingly, the

deadlines in both of the above-styled appeals run from the filings in No. 03-15-00505-

CV. Appellant filed his brief in No. 03-15-505-CV on October 27, 2015, making
Appellee’s briefs for both appeals due on November 16, 2015. Pursuant to Rule

10.5(b) and Rule 38.6 of the Texas Rules of Appellate Procedure, Appellee files this

unopposed motion and asks for a thirty (30) day extension of time by which to file his

briefs. Granting this motion would make the briefs due on December 16, 2015.

       Appellee seeks this extension because his appellate counsel, Kurt Kuhn, has

several other matters that have and continue to consume his docket, including:

          • Preparing an amicus brief in No. 14-0743; Southwest Royalties, Inc. v. Hegar;
            Supreme Court of Texas;

          • Preparing a Reply in Support of Petition for Review in No. 15-0504;
            Arbor Windsor Court, Ltd., v. Weekley Homes, L.P.; Supreme Court of
            Texas;

          • Preparing an amicus brief in No. 15-0523; ACE Cash Express, Inc. v. The
            City of Denton, Texas; in the Texas Supreme Court; and

          • Preparing a petition for review in No. 15-0725, Debra Hren v. Recruiting
            Partners GP, Inc. d/b/a Kinney Recruiting, Inc., due on December 4, 2015.


       This request is not made for the purpose of delay. It is necessary to allow

Appellee’s counsel time to properly prepare the briefs. This motion is the first

extension requested in this matter, and counsel for Appellants does not oppose the

relief sought.

                                        Prayer

       For these reasons, Appellee asks for an additional thirty (30) days to file his

briefs, extending the time until December 16, 2015.



                                           2
Dated: November 9, 2015                  Respectfully submitted,

                                         By:/s/Kurt Kuhn

Charles Herring, Jr.                      Kurt Kuhn
State Bar No. 09534100                    State Bar No. 24002433
cherring@herring-irwin.com                kurt@kuhnhobbs.com
Lauren Ross                               Lisa Bowlin Hobbs
State Bar No. 24092001                    State Bar No. 24026905
laurenbross@herring-irwin.com             lisa@kuhnhobbs.com
HERRING & PANZER, L.L.P.                  KUHN HOBBS PLLC
1411 West Avenue, Suite 100               3307 Northland Drive, Suite 310
Austin, Texas 78701                       Austin, Texas 78731-4946
(512) 320-0665                            (512) 476-6000
(512) 519-7580 (fax)                      (512) 476-6002 (fax)

                                          Jessica Palvino
                                          State Bar No. 24048780
                                          jpalvino@mcginnislaw.com
                                          MCGINNIS, LOCHRIDGE & KILGORE, LLP
                                          600 Congress Avenue, Suite 2100
                                          Austin, Texas 78701
                                          (512) 495-6079
                                          (512) 505-6379 (fax)



                                Counsel for Appellee




                                         3
                          CERTIFICATE OF CONFERENCE
       Pursuant to Texas Rule of Appellate Procedure 10.1, I hereby certify that I
conferred with Appellant David Rogers and counsel for Laura Pressley, Mark Cohen,
regarding this motion. Both Mr. Rogers and Mr. Cohen indicated that they are
unopposed to the extension of time.

                                                    /s/ Kurt Kuhn
                                                    Kurt Kuhn




                             CERTIFICATE OF SERVICE
      I hereby certify that, November 9, 2015, I served electronically a copy of this
motion on counsel of record as listed below:


Mark Cohen
805 West 10th Street, Suite 100
Austin, Texas 78701
mark@cohenlegalservices.com

David Rogers
Law Office of David Rogers
1201 Spyglass Suite 100
Austin, TX 78746
Firm@DARogerslaw.com

                                                    /s/ Kurt Kuhn
                                                    Kurt Kuhn




                                         4